716 F.2d 1279
Delbert Kaahanui WAKINEKONA, Plaintiff-Appellant,v.Antone OLIM, Edith M. Wilhelm, John Smythe, Winton Leong andEdwin Shimoda, Defendants-Appellees.
No. 78-3092.
United States Court of Appeals,Ninth Circuit.
Sept. 26, 1983.

Clayton C. Ikei, Honolulu, Hawaii, for plaintiff-appellant.
Michael A. Lilly, Honolulu, Hawaii, for defendants-appellees.
Before GOODWIN, FLETCHER and CANBY, Circuit Judges.

ORDER

1
In accordance with the decision of the Supreme Court in Olim v. Wakinekona, --- U.S. ----, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983), reversing and remanding the prior decision of this court, 664 F.2d 708 (1981), the judgment of the district court 459 F.Supp. 473 dismissing the complaint is AFFIRMED.